Order filed August 16, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00710-CV
                                   ____________

     SUZANNE SONDRUP RON, ON BEHALF OF HERSELF AND AS
       TRUSTEE ON BEHALF OF THE SUZANNE RON 2012 FAMILY
                       TRUST, Appellant

                                        V.

                       AVISHAI RON, ET AL, Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-19071

                                     ORDER

      On August 14, 2018, appellant filed a motion as asking this court to stay an
anti-suit injunction and a temporary restraining order both dated August 3, 2018 and
entered in trial court number 2017-19071 by the Honorable Kyle Carter, Judge of
the 125th District Court, in Harris County, Texas. See Tex. R. App. P. 29.3.

      We grant the motion as to the anti-suit injunction but deny the motion as to
the temporary restraining order. We ORDER the anti-suit injunction STAYED until
a final decision by this court on the appeal or until further order of this court.



                                               PER CURIAM


Panel consists of Justices Christopher, Busby, and Brown.